


109 HR 6229 IH: To amend the Farm Security and Rural Investment Act of

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6229
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. McGovern (for
			 himself, Mrs. Emerson,
			 Mr. Lantos,
			 Mr. Hyde, Mr. Skelton, Mr.
			 Wolf, Mr. Pomeroy,
			 Mr. Smith of New Jersey,
			 Ms. DeLauro,
			 Mr. Leach,
			 Ms. Herseth,
			 Mr. Osborne,
			 Ms. Kaptur,
			 Mr. Walsh,
			 Mr. Boswell,
			 Mr. Boustany,
			 Mr. McCotter,
			 Mr. Payne,
			 Mr. Shimkus,
			 Mr. Moore of Kansas,
			 Mr. English of Pennsylvania,
			 Mr. Snyder,
			 Ms. McCollum of Minnesota,
			 Ms. Solis, and
			 Mr. Moran of Kansas) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on International
			 Relations, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to reauthorize the McGovern-Dole International Food for Education and
		  Child Nutrition Program, and for other purposes.
	
	
		1.Reauthorization of
			 McGovern–Dole International Food for Education and Child Nutrition
			 Program
			(a)Administration of
			 programSection 3107 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) is
			 amended—
				(1)in the matter
			 preceding paragraph (1) of subsection (d), by striking The President
			 shall designate 1 or more Federal agencies to and inserting The
			 Secretary shall;
				(2)in the matter
			 preceding subparagraph (A) of subsection (f)(2), by striking
			 implementing agency and inserting Secretary; and
				(3)in subsections
			 (c)(2)(B), (f)(1), (h)(1) and (2), and (i), by striking
			 President each place it appears and inserting
			 Secretary.
				(b)FundingSection
			 3107(l) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 1736o–1(l)) is amended—
				(1)in paragraph (1),
			 to read as follows:
					
						(1)Use of commodity
				credit corporation fundsOf the funds of the Commodity Credit
				Corporation, the Secretary shall use the following amounts for the following
				fiscal years to carry out this section:
							(A)Not less than
				$250,000,000 for fiscal year 2008.
							(B)Not less than
				$400,000,000 for fiscal year 2009.
							(C)Not less than
				$550,000,000 for fiscal year 2010.
							(D)Not less than
				$700,000,000 for fiscal year 2011.
							(E)Not less than
				$850,000,000 for fiscal year 2012.
							;
				
				(2)in paragraph (2),
			 to read as follows:
					
						(2)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section for each of the fiscal years 2008
				through 2012.
						;
				and
				(3)in paragraph (3),
			 by striking any Federal agency implementing or assisting and
			 inserting the Department of Agriculture or any other Federal agency
			 assisting.
				
